— Appeal from a judgment of the Ontario County Court (William F. Kocher, J.), rendered February 3, 2010. The judgment convicted defendant, upon his plea of guilty, of attempted burglary in the first degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him, upon his plea of guilty, of attempted burglary in the first degree (Penal Law §§ 110.00, 140.30 [3]). Defendant’s contention that he was denied effective assistance of counsel does not survive the guilty plea where, as here, “ ‘there is no showing that the plea bargaining process was infected by any allegedly ineffective assistance or that defendant entered the plea because of his attorneyt’s] allegedly poor performance’ ” (People v Jackson, 99 AD3d 1240, 1240 [2012], quoting People v Burke, 256 AD2d 1244, 1244 [1998], lv denied 93 NY2d 851 [1999]). We reject defendant’s further contention that the sentence is un*1450duly harsh and severe. Present — Scudder, P.J., Fahey, Garni, Valentino and Martoche, JJ.